319 F.2d 134
GENERAL MOTORS CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 14786.
United States Court of Appeals Sixth Circuit.
July 15, 1963.

Aloysius F. Power, Gen. Counsel, Harry S. Benjamin, Jr., Eugene L. Hartwig, K. Douglas Mann, Detroit, Mich., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., for respondent.
Joseph L. Rauh, Jr., and John Silard, Washington, D.C., Harold A. Cranefield, John A. Fillion, Detroit, Mich., amicus curiae.
Before CECIL, Chief Judge, and WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
In accordance with the mandate issued by the Supreme Court on June 3, 1963,


2
It Is Ordered that the order of the National Labor Relations Board be enforced.


3
See also 6 Cir., 303 F.2d 428.